Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 17 December 1805
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Mrs Adams
Quincy, december 17 1805

I received your Letter of december 6th on the 14th and was very glad to hear of your safe arrival at washington; the journey at this Season when the days are so short must always be fatigueing. It must have been less so to you than it would have been with the children, tho I doubt not you must miss them very much. they are very well. John is as thick as he is long, has out grown his cloaths. you we cannot button his coats, and we are obligd to take out the Sleaves of his Shirts to lengthen the armholes—I say to him often, John do not eat so hearty. Grandmam, I stuff like a pig. Well John I am writing to your Mamma, what shall I say. please to say duty to Mamma, and John’s a good Boy. Who says so? Grandmamma. he comes again, Grandmamma I did not say duty to Aunt Eliza. Well must I put that in? Yes—He is really a very good Boy, and a very pleasent temperd Child, never wants any severity used towards him: George has more frequent ill turns and does not incline to be so fleshy. I do not think that humour which troubled him so much last Year is radically cured altho it does not now shew itself, outwardly. He is very good, pretty volatile, full of Life and play. I can easily believe that you must feel a void, not easily supplied tho your sisters little ones must in some measure supply their place. I am sorry Eliza should take back with her, as dissagreable a companion as she took brought with her. to reason and expostulate against the strong arm of fashion, are but weak and feeble weapons; she is as powerfull in her dominions as Bonaparte is in his. She levels all distinctions. decency submits to her sway, and modesty looses all her Blushes. even a fig leaf is thought too cumbersome and untransparent for the vestals of the present day. They have quite an abhorrence to all free Masonary and have no  all, allmost all, may be seen, from the crown of the Head, to the Sole of the foot, but as in early Life they have not been innured to this Mode, and fashion; the most delicate and fragile constitutions, fall early and premature sacrifices.
I wish mr. Adams would take lodgings nearer the Capitol, tho in the fine weather the excercise may be good for his Health, it cannot be so through the Season. wet and bad weather he must be exposed and will take colds.
My Health is in a great measure restored. I kept close whilst my cough lasted, and in about three weeks it left me. Present my regards to your mother, and the rest of the family. how is Caroline? remember me to her. I thought she appeard to be attached to Boston, and not to dislike Quincy and I felt the more attached to her in concequence of it. next to our Relatives, we feel these local propensities and predelictions
Mrs Adams and Louissa request to be rememberd. tell Eliza not to lose her Spirits. I shall think if she does, that she pines after Quincy—
Yours affectionatly,
A Adams